Anderson, J.
(concurring).
In his dissent Judge Smith says there ivas no assessment of the land made by the assessor and approved by the hoard of supervisors because the land was not valued on the assessment roll, which was vital to an assessment, and that therefore the land escaped assessment.
To illustrate the contrary view (the view of the majority of the court), take a case of this kind: John Smith owns forty acres of old gullys, and hills detached from the balance of his lands; the assessor asks him to give it in for taxes. John Smith says:
“It is worthless. I would not pay taxes on it for it. I will deed it to any one who is willing to own it. I decline to have is assessed.”
To which the assessor replies: “I am required by law to put it on the roll — to assess the face of the earth whether there he value or not [and he is required to do this by the statute]. I agree with you it is worthless, so I will set it down on the roll showing that fact.”
And the board of supervisors, at the regular meeting-provided for 'that purpose, approves such assessment. Has the land escaped assessment? The majority opinion says not..
I merely wanted to express my concurrence in this form, although the majority opinion is well reasoned.